                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY QUINTANA,

        Plaintiff,
                                                 Case No. 18-cv-822-wmc
   v.

DANNEY WOODWARD, SCOTT PARKS,
AND MICHAEL SCHAEFER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             1/24/2020
        Peter Oppeneer, Clerk of Court                     Date
